DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/27/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 25, the prior art of record does not anticipate nor render obvious an electronic cigarette product comprising: a housing having a mouth end and at least one air inlet opening; an air channel that extends in the housing between the at least one air inlet opening and the mouth end; a liquid tank; and an adding device; wherein the adding device is connected to the liquid tank and takes liquid from the liquid tank and produces vapor and/or aerosol from the liquid, wherein the adding device adds the vapor and/or aerosol to an air flow flowing in the air channel, wherein the adding device comprises a microsystem unit and an atomizer that atomizes the liquid into droplets, wherein the microsystem unit comprises the atomizer, which is an open-jet atomizer comprising a thermoactuator or piezo actuator and a nozzle arranged downstream of the thermoactuator or piezo actuator.

.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831